JOHNSON, Chief Judge.
This is an appeal from a final judgment based upon a jury verdict adverse to the appellant.
It is alleged by appellant, who was plaintiff below, that he and his fourteen year old daughter had been to a “Minit Market” on the west side of Arlington Road in Jacksonville, Florida, at about 8 P. M. and as he approached Arlington Road, which was in the construction process to widen same from a two-lane to a four lane highway, he stopped his automobile before driving on to the old or paved lanes of said road and looked for traffic. It is the appellant’s contention that he saw an automobile about two blocks away coming north, but that said auto was far enough away not to create a traffic problem to him in entering upon Arlington Road.
Appellant contends that after he had pulled onto the paved portion of Arlington Road and had travelled an estimated 150 to 200 feet (this distance does not appear to be in dispute) his car was struck from the rear. Appellant applied his brakes and a few seconds later appellee’s car struck appellant’s car again from the rear. Appellant claims injuries to himself and to his daughter who was a passenger in his auto.
The jury awarded damages to appellant’s daughter against the appellee herein, but this portion of the judgment is not under attack. The jury found the appellee not guilty as to the appellant’s claim.
There was some area for conjecture or computation of time to be made by the jury from the testimony of the parties as to when appellant came onto Arlington Road, where appellee’s car was at that time, and how far appellant had travelled on Arlington Road before being struck by appellee’s car. We believe there is sufficient competent evidence from which the jury could have found as it did which apparently was to the effect that both drivers were negligent but that the negli*4gence of the appellant could not be attributed to his daughter so as to bar her recovery.
We do not find error on the part of the trial court in refusing to direct a verdict for the plaintiff nor in denying appellant’s motion for a new trial. There were jury questions involved here and there appearing sufficient competent evidence from which the jury could reach the conclusion it did, we will not substitute our judgment for that of the jury nor of the trial court in denying the motions.
The judgment appealed from is therefore affirmed.
WIGGINTON and SPECTOR, JJ., concur.